Citation Nr: 0734838	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  03-26 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 17, 1996, 
for the grant of service connection for ischemic 
cardiomyopathy, for accrued benefits purposes.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a service-connected gunshot 
wound of the right lower leg, involving muscle group XII, 
with a fractured fibula, for accrued benefits purposes.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person, for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to July 
1947.  The veteran died in September 2001.  The appellant is 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The appellant's claim was previously before the Board and 
remanded in April 2005.  It is now properly before the Board 
at this time.


FINDINGS OF FACT

1.  On May 17, 1996, a claim of entitlement to service 
connection for a heart disorder was received by VA; an 
informal claim, formal claim, or written intent to file a 
claim for service connection for a heart disorder was not 
received by VA prior to this date.

2.  A bilateral knee disorder did not manifest during service 
and is not attributable to service.

3.  A bilateral knee disorder is unrelated to a service-
connected disease or injury.

4.  The veteran was not shown to be blind, or nearly blind, 
or institutionalized in a nursing home on account of service-
connected physical or mental incapacity; his service-
connected disabilities were not shown to render him unable to 
care for most of his daily personal needs without regular 
assistance from others or to protect himself from the hazards 
and dangers of his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to May 17, 1996, for a grant of service connection for 
ischemic cardiomyopathy, for accrued benefits purposes, have 
not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A bilateral knee disorder was not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.310 
(2007).

4.  The requirements for special monthly compensation based 
on the need for the regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the appellant's claim was received in 
September 2001, after the enactment of the VCAA.

A letter dated in May 2001 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  In addition, the veteran was asked to inform 
the RO if there was any evidence in her possession that 
pertained to her claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  As 
indicated, the appellant was provided with notice regarding 
effective dates in May 2005.  Since the claims for service 
connection and special monthly compensation are being denied, 
no effective date or rating will be assigned, so there can be 
no possibility of any prejudice to the appellant.

The Board finds that the content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices, but the 
actions taken by VA have essentially cured any error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

While the appellant was provided with proper VCAA notice 
after the initial adjudication of her claims, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.

The RO has attempted to obtain all medical records identified 
by the appellant.  The Board is unaware of any outstanding 
evidence or information that has not already been requested.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  With regard to accrued benefits 
claims, only the evidence of record at the time of the 
veteran's death is to be considered, unless there are 
additional VA or service department records.  The appellant 
has not identified any such records, so there are no 
additional records to obtain.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.



Applicable Law

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this 
case, the appellant's claim for accrued benefits was received 
within one year of the veteran's death.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

At the time of his death, the veteran had claims pending for 
entitlement to service connection for a heart disability, 
entitlement to service connection for a knee disability, and 
entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another 
person.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death is considered.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the Court held that service 
department and certain VA medical records are considered as 
being constructively in the claims file at the date of death 
although they may not physically be in there until after that 
date.  The pertinent provisions refer to service department 
records, reports of VA hospitalizations, reports of treatment 
by VA medical centers, reports of treatment authorized by the 
VA, and reports of autopsy made by VA on date of death.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.306.  Service connection for arthritis may 
be granted if manifest to a compensable level within one year 
of separation.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
last year.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2007)).

The appellant as a layperson has not been shown to be capable 
of making medical conclusions; thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).


Earlier Effective Date - Heart Disability

In a June 2002 rating decision, the RO granted entitlement to 
service connection for ischemic cardiomyopathy.  The 
appellant has contended that the veteran filed a claim for 
this disorder and stopped working in 1993.  Therefore, she 
believes the effective date of his claim should be in 1993.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  The date of entitlement to 
an award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b) (2) (i).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA. 38 C.F.R. 
§ 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).

On May 24, 1993, the veteran submitted evidence showing he 
had recently resigned his employment due to his service-
connected disabilities.  None of the written statements or 
medical evidence submitted at that time referred to a heart 
disorder.

In an October 1995 written statement, the veteran's wife 
indicated that the veteran began suffering from heart 
problems the previous June.  He was hospitalized several 
times since then.  He was diagnosed with congenital heart 
failure and treated at the VA hospital on a weekly basis.  
The appellant was seeking assistance at that time, due to her 
inability to work out of the home.  She could no longer work 
because she needed to assist the veteran in attending his 
medical appointments.

A February 6, 1996 ECG was interpreted as abnormal.

A February 1996 clinical history noted congestive heart 
failure.

On May 17, 1996, the RO received a written statement from the 
veteran, in which he contended that he had a heart condition 
that was brought on by the war, his wounds, and his resulting 
disabilities.

While the appellant has contended that the veteran originally 
raised this claim in 1993, the evidence of record shows that 
he only initiated a claim of entitlement to a total 
disability rating based on individual unemployability at that 
time.  The correspondence from the veteran dated in May 1993 
refers only to the veteran's claim for individual 
unemployability.  The veteran also states his disagreement 
with an earlier May 1993 letter from the RO, in which the RO 
indicated that the veteran's service-connected disabilities 
were not entitled to increased ratings.  No reference or 
claim was made to a heart disorder.

While the October 1995 letter from the veteran's wife does 
refer to his recently treated congenital heart failure, 
nothing in this letter reveals an intent by the veteran to 
apply for entitlement to service connection for a heart 
disorder.  Instead, the veteran's wife sought assistance 
based on her inability to work.  The statement did not 
contend that the diagnosed heart disorder was due to the 
veteran's military service or was secondary to any service-
connected disability.  This written communication did not 
show that the veteran was seeking entitlement to service 
connection for a heart disorder.  Therefore, this was not a 
claim for service connection for a heart disorder.

Finally, the date of receipt of the claim seeking service 
connection for this disorder was more than one year after the 
veteran's separation from service in July 1947.  Accordingly, 
the applicable law establishes that the effective date, 
generally, shall be no earlier than the date of the claim.  
38 U.S.C.A. § 5110.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  There is no evidence on file 
which reflects that the veteran filed a claim for 
compensation for any heart disorder prior to the claim 
received by VA on May 17, 1996.  His May 1993 claim for 
individual unemployability did not include any claim for a 
heart disability.  While the October 1995 written statement 
mentioned the veteran's treatment for a heart disorder, it 
did not include an intent to seek entitlement to service 
connection for this disability.  Therefore, there is no 
evidence of a written communication seeking service 
connection for a heart disorder prior to the date of receipt 
of the informal claim received on May 17, 1996.  38 C.F.R. § 
3.1(p).  Accordingly, the earliest effective date provided by 
law has been awarded.  As the applicable law and regulatory 
provisions are clear on the issue at hand, the Board 
concludes that the appellant's claim for an effective date 
prior to May 17, 1996, for a grant of service connection for 
ischemic cardiomyopathy must be denied.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.


Service Connection - Knee Disorder

The veteran stated that in August 1996, his right knee gave 
way, causing him to fall and injure both his knees.  He 
contended that this was due to his service-connected gunshot 
wound to the right leg.

The veteran's service medical records are negative for any 
treatment or symptoms associated with his knees.

An August 1996 x-ray of the veteran's right knee shows a 
metallic fragment in the posterolateral proximal right leg 
and mild loss of height in the medial compartment of the 
right knee.

A September 1996 VA MRI report indicates the veteran had a 
history of old trauma to the right side with residual 
weakness and recent right knee giving way with falling.  He 
injured his left knee and was left with persistent pain 
medially with an inability to walk any distance.  The MRI 
report indicated that a metallic artifact limited evaluation 
of the lateral collateral ligaments.  There was maceration of 
the posterior horn of the lateral meniscus, truncation and 
degeneration of the anterior horn of the medial meniscus 
suggesting prior injury or surgery, and minimal joint 
effusion.

A November 1996 VA x-ray report shows the veteran's knees 
appeared within normal limits for his age and that a metallic 
foreign body was in the posterior soft tissues of the 
proximal right leg.

In November 1998, the veteran underwent VA examination.  He 
reported developing pain and weakness in his right knee in 
the past two years.  He had fallen three times.  He stated he 
had little difficulty with his left knee.  An MRI showed 
bilateral meniscal degeneration and a piece of metal in the 
posterior soft tissue of the proximal right leg.  On 
examination, the veteran walked with a slow gait.  He had 
crepitation, subpatellar, of both the right and left knee on 
extension and flexion.  He had tenderness in the joint line 
of the right knee.  There was no tenderness on the left.  The 
collateral and cruciate ligaments appeared to be intact.  The 
impression was degenerative meniscal disease of the right 
knee, effusion of the right knee, and a foreign body to the 
upper right leg, secondary to a gunshot wound.  The examiner 
opined that he could not relate the veteran's knee to his 
service-connected disabilities.  His knee disability appeared 
to be due to chronic degenerative changes, which could have 
occurred over the years since his injury.

In a January 2001 written statement, the veteran's private 
physician indicated that he first had right knee dysfunction 
in 1945.  Following the gun shot wounds, his right leg made 
no recovery with tingling in the medial calf.  There was 
movement of the knee.  The veteran limped when walking.  The 
veteran complained of increased pain over the knee with 
nocturnal aching and tingling over the right anterior shin.  
He rubbed his knee for relief.  The right leg had some give 
way at the knee and hip, and there appeared to be some 
weakness.  The veteran's gait was antalgic.  The physician 
concluded that the veteran had chronic axonal loss in keeping 
with nerve injury in the perineal more so than the tibial 
distribution.  This occurred distal to the knee and was 
certainly compatible with his old injury.

Based on the record, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
bilateral knee disorder is related to his military service or 
to his service-connected disabilities, for accrued benefits 
purposes.  The evidence of record certainly shows a diagnosis 
of a current knee disorder.  He has been diagnosed with 
degenerative meniscal disease, and effusion of the right 
knee.  It was also noted that he had a retained foreign body 
in the right leg.

However, the evidence of record establishes that the 
veteran's currently diagnosed knee disorders are not 
secondary to his service-connected disabilities.  The veteran 
was in receipt of service connection for a gunshot wound to 
the right lower leg with a fractured fibula.  However, the RO 
afforded the veteran a VA examination, and the examiner 
opined that the veteran's knee disorders were due to years of 
chronic degenerative changes and not to his service-connected 
disabilities.  The January 2001 private treatment record 
indicated the veteran had a right leg nerve injury related to 
his gunshot wound.  However, the veteran's right leg 
disability was already awarded service connection, and this 
issue is not before the Board at this time.

Finally, the Board notes that the veteran was not shown to 
have manifested degenerative changes of his knees within one 
year of separation from active duty.  As such, presumptive 
service connection is not warranted.

Therefore, the Board finds that the only competent opinion of 
record determined that the veteran's knee disorders were not 
related to his service-connected disabilities.  While the 
veteran and his widow provided numerous statements contending 
that his knee disorders were due to his gunshot wounds in 
service, neither of them had been shown to have the requisite 
medical training or knowledge to provide a competent opinion 
as to the etiology of a disorder.  See Espiritu v. Derwinski, 
supra.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Aid and Attendance

Compensation at the aid and attendance rate is payable when a 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  
Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  "Bedridden" 
will be a proper basis for the determination, and is defined 
as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2007).

A February 1993 VA outpatient treatment record discussed the 
veteran's numerous service-connected disabilities and their 
impact on his health.  The physician then noted that the 
veteran was otherwise strong and healthy and had an active, 
useful life looking after a five-acre farm.

In a March 1994 written statement, the veteran indicated that 
he was unable to feed himself with his right arm.

A March 1995 RO hearing transcript shows the veteran's wife 
indicated that if the veteran lost the use of his other arm, 
he would be unable to feed or clothe himself.  She quit 
working the past August to care for the veteran.  He was 
unable to drive a car.

In an October 1995 written statement, the veteran's wife 
indicated that she was unable to work due to taking care of 
the veteran.  He had recently been diagnosed with a heart 
disorder, and she needed to transport him to weekly medical 
appointments.

In a July 1996 written statement, the veteran indicated that 
he needed his wife's assistance for daily activities.

In a September 1996 written statement, E.E., M.D., the 
veteran's cardiologist, indicated that the veteran required 
assistance at home with activities of daily living.  He had 
contracture and nonuse of his right arm and hand, severe 
hearing impairment, and fatigue and shortness of breath with 
activity.

In October 1996, the veteran underwent VA examination.  The 
September 1996 statement from Dr. E and the veteran's cardiac 
history were noted.  On examination, the veteran was able to 
walk unaided.  With regard to activities, he walked around 
the house or outside when weather permitted.  He tried to 
help his wife with some of the household chores.  He could 
walk 100 feet at a time.  He left the house with his wife 
three or four times per week.  The examiner opined that the 
veteran was capable of performing most of his own needs, as 
he was able to dress and undress himself for the examination.  
He needed some assistance with meals, in that his wife needed 
to cut his meat if that was served, because he could not use 
his right hand.  The veteran was not confined to his home.

While the veteran certainly had numerous service-connected 
disabilities prior to his death that affected his life, the 
evidence demonstrates that those disabilities did not did not 
cause him to be permanently bedridden or helpless.  There is 
evidence that the veteran's spouse provided assistance in the 
form of performing household chores.  The veteran stated in 
July 1996 that he needed the assistance of his wife for his 
daily activities.  However, the evidence of record shows the 
veteran was able to dress and undress himself.  While he 
needed his wife to help him cut certain foods, he was 
generally able to feed himself.  He and his wife both 
indicated that if something had happened to his left arm, he 
would be unable to feed or clothe himself.  However, the 
evidence demonstrates the veteran did not lose function in 
his left arm.

The veteran's wife indicated in several statements that she 
quit work in order to take care of him.  However, she 
indicated that the reason was to ensure the veteran could 
attend his frequent medical appointments.  The veteran 
submitted a statement from his cardiologist that indicated he 
needed assistance with his daily activities.  However, in a 
VA examination conducted only one month later, the veteran 
was able to walk unaided, dressed and undressed himself, and 
reported attempting to assist his wife with the household 
chores.  The examiner indicated that the only assistance the 
veteran required was cutting some of his food at meals.  He 
was not permanently bedridden.

Essentially, the evidence preponderates against a finding 
that the veteran's service-connected disabilities caused him 
to be so helpless as to require regular aid and attendance of 
another person.  Accordingly, the Board concludes that the 
requirements for special monthly compensation based on the 
need for regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1114(l)(s), 5103A (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2007).


ORDER

An effective date prior to May 17, 1996, for the grant of 
service connection for ischemic cardiomyopathy, for accrued 
benefits purposes, is denied.

A bilateral knee disorder, claimed as secondary to a service-
connected gunshot wound of the right lower leg, involving 
muscle group XII, with a fractured fibula, for accrued 
benefits purposes, is denied.

Special monthly compensation based on the need for regular 
aid and attendance of another person, for accrued benefits 
purposes, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


